TUCKETT, Justice:
The defendant was charged with the ■offense of selling LSD to a minor. After the jury had returned a verdict of guilty the court sentenced him to serve not more than three years in the Utah State Prison. From the conviction and sentence the defendant has appealed to this court.
During the course of the trial the defend.ant elected to testify in his own behalf. 'The district attorney in cross-examining the •defendant inquired of him whether or not 'he had used marijuana. The district attorney also asked the defendant several 'questions concerning his familiarity with .and his use of marijuana. The defendant was compelled to answer. The defendant •through his counsel moved for a mistrial •which the court denied, but the court did •sustain an objection to questions put to the ■defendant concerning his use of marijuana .after he had answered the questions. The -court thereupon instructed the jury to disregard any statements dealing with the ■defendant’s use of marijuana.
It is the defendant’s contention here '.that it was error for the district attorney to interrogate him as to his use of other narcotics. It should be noted that the inquiry of the district attorney had to do with the defendant’s use of marijuana which in and of itself is an offense under both the Uniform Narcotics Drug Act and also the Drug Abuse Law. We are of the opinion that the inquiry by the district attorney constituted prejudicial error.1 It would seem that the error can only be corrected by remanding this case for a new trial.
Inasmuch as this case must be tried again there are certain matters which require our comment. It would seem that the information intended to charge the defendant with the violation of Section 58-13a-2, U.C.A.1953, as amended. The briefs of both the appellant and respondent refer to a violation of that section. However, that section of the statute does not appear to make a distinction as to whether the drug sold be to a minor or to an adult.
It is likely that some confusion exists by reason of the fact that the 1967 session of the legislature passed two separate acts pertaining to the subject matter of narcotics. Chapter 139 of the Laws of 1967 amended the Uniform Narcotics Drug Act so as to include LSD. Chapter 140 of. the same Session Laws enacted legislation entitled Drug Abuse Law which also dealt with LSD as well as numerous other drugs. The court in pronouncing its judgment *60sentenced the -defendant to the term of imprisonment as specified in Chapter 140. The case of State v. Shondel 2 recently decided by this court deals with overlapping of the two statutes.
Reversed and remanded.
CROCKETT, C. J„ and CALLISTER and HENRIOD, JJ., concur.

. State v. Kazda, 14 Utah 2d 266, 382 P.2d 407.


. State v. Shondel, 22 Utah 2d 343, 453 P.2d 146.